Citation Nr: 0830992	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-09 923	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to herbicide exposure.

2.  Entitlement to service connection for skin cancer due to 
herbicide exposure.

3.  Entitlement to an initial rating in excess of 50 percent 
disabling for service-connected post-traumatic stress 
disorder, effective February 13, 2002, and an evaluation 
excess of 70 percent disabling, effective February 26, 2008.

4.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the lumbar spine, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected radiculopathy of the left 
lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected radiculopathy of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1969 to May 1975.

2.  On August 27, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


